DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 and 8-26 are allowed.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/17/21 is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kory Christensen on 3/17/21.
The application has been amended as follows: 
(Currently Amended)  A system comprising:
a network adapter to communicate with a computing network; 
a non-transitory computer-readable medium; and
at least one processor to execute instructions stored in the non-transitory computer-readable medium to:
, wherein the state of the project comprises an operational state within a project lifecycle, and wherein the operational state is selected from the group consisting of design, prototype, validation, pre-production, production, steady-state, sunset, and decommissioned;  
determine that the condition has occurred in the computing network; 
dynamically and automatically modify at least one user authorization control for at least one particular user responsive to a change in the state of the project; and
receive an authentication and access control request from a user of a client computing device and determine if the user of the client computing device is authorized to access the at least one resource based on the at least one user authorization control modified in response to the change in the state of the project.
2.	(Original)  The system of claim 1, the at least one processor further to modify a duration of the at least one user authorization control responsive to the condition.
3.	(Original)  The system of claim 1, the at least one processor further to modify a level of the at least one user authorization control responsive to the condition.
4.	(Previously Presented)  The system of claim 1, the at least one processor further to increase or decrease a level of the at least one user authorization control responsive to the condition.
5.	(Previously Presented)  The system of claim 1, wherein the state of the project includes whether the project is active or funded.

7.	(Canceled).
8.	(Previously Presented)  The system of claim 1, further comprising a machine-learning component to determine the state of the project.
9.	(Original)  The system of claim 1, the at least one processor further to receive an authentication and access control request from a user of a client computing device and determine if the user of the client computing device is authorized to access a computing resource based on the user authorization control and based on a cloud security profile that designates cloud authentication and access control for the computing resource that is associated with a particular cloud computing provider.
10. 	(Currently Amended) The system of claim 1, wherein the instructions are futher to: 
continually monitor further condition in the computing network that may trigger an authorization control modification, the further condition comprising a security alert level change; 
determine further condition has occurred in the computing network; and
dynamically and automatically modify 
system wherein the instructions are further to modify a duration of the at least one user authorization control responsive to the further condition.
12.	(Currently Amended)  The system wherein the instructions are further to modify a level of the at least one user authorization control responsive to the further condition.
13.	(Currently Amended)  The system wherein the instructions are further to increase or decrease a level of the at least one user authorization control responsive to the further condition.
14.	(Currently Amended)  The system 
15.	(Currently Amended)  The system 
16.	(Currently Amended)  The system of claim 15 
17.	(Currently Amended)  The system 
18.	(Currently Amended)  The system wherein the instructions are further to use machine-learning analytics to determine the security alert level change.


19. 	(Currently Amended)  The system of claim 1, wherein the instructions are further to:  
continually monitor further condition in the computing network that may trigger an authorization control modification, the further condition comprising a change in a locality of the at least one resource or of an application that accesses the at least one resource; 
determine further condition has occurred in the computing network; and
dynamically and automatically modify 
20.	(Currently Amended) The system wherein the instructions are further to modify a duration of the at least one user authorization control responsive to the condition.
21.	(Currently Amended) The system wherein the instructions are further to modify a level of the at least one user authorization control responsive to the condition.
22.	(Currently Amended) The system wherein the instructions are further to increase or decrease a level of the at least one user authorization control responsive to the condition.
system 
24.	(Currently Amended)  The system 
25.	(Currently Amended)  The system 
26.	(Currently Amended)  The system 
27.	(Canceled). 

EXAMINER’S COMMENTS
This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, examiner initiated interview to propose amendment to claim 1 by focusing on limitations disclosed in claims 6,7 and 9 and request filing of terminal disclaimer to overcome double patenting rejection, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chari et al. U.S. Pub. No. 20140196103 discloses method for generating role-based access control policies based on discovered risk-averse roles.
Joseph et al. U.S. Pub. No. 20180084010 discloses dynamic policy injection and access visualization for threat detection.
Simpson et al. U.S. Pub. No. 20090048894 discloses techniques for propagating changes in projects.
Simpson et al. U.S. Pub. No. 20080319999 discloses techniques for project lifecycle staged-based access control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN HON (ERIC) CHEN whose telephone number is (571)272-3789.  The examiner can normally be reached on Monday to Thursday 9am- 7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIN-HON (ERIC) CHEN/Primary Examiner, Art Unit 2431